Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Bourdage et al., (An Affinity Capture Elution (ACE) assay for detection of anti-drug antibody to monoclonal antibody therapeutics in the presence of high levels of drug, Journal of Immunological Methods 327 (2007) 10–17) is considered to be the closest prior art of record. Bourdage, throughout the reference and especially at abstract and 10-15 teaches a method for determining the presence of absence of an anti-drug antibody in a sample, the method comprising contacting the sample with an excess amount of drug (binding the sample to a ELISA plate containing the drugs; moreover, the sample contains drugs (see 10 at ACE assay); furthermore page 10-11 teaches that there is excess free drug, which was later removed), to which the ADA binds to saturate to form drug/ADA complexes, precipitating the drug and ADA complexes (precipitation via the first affinity assay-10 at ACE assay), contacting the precipitate with a solution  (acetic acid) to dissociate the drug/ADA complexes, thereby forming dissociated drugs and dissociated ADAs, immobilizing the dissociated ADAs on a substrate (Nunc Maxisorp 96 microplates).  However, Bourdage does not teach nor fairly suggest contacting the precipitate with a basic solution to dissociate the drug / ADA complexes,
thereby forming dissociated ADAs and dissociated drugs, wherein the basic solution causes the solution of dissociated ADAs and dissociated drugs to have a specific basic pH; immobilizing the dissociated ADAs on a substrate under conditions where dissociation of the ADAs and the drugs is maintained, wherein the conditions where the dissociation of the ADAs and the drugs are maintained is that the solution of dissociated ADAs and dissociated drugs is maintained at the specific basic pH.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/Primary Examiner, Art Unit 1641